Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Response to Amendment

In response to applicant’s amendment received on 5/20/2022, all requested changes to the claims have been entered.   


Response to Argument

1.	Applicant’s arguments filed on 5/20/2022 have been considered but they are moot in view of the new ground(s) of rejection.


 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 

Claims 1-3, 7-9, 11-16, and 18-21 are rejected under 35 USC 103 as being unpatentable over Lens (Google, released on June 4, 2018) in view of Kim et al.  (WO 2011/105671).

With respect to claim 1, Google Lens teaches one or more computer processors (android, iphone & iPad); 
a camera (android, iphone & iPad); and 
one or more memory units (android, iphone & iPad) communicatively coupled to the one or more computer processors, the one or more memory units comprising instructions executable by the one or more computer processors, the one or more computer processors being operable when executing the instructions to: 
access an image captured by the camera (Fig. 1 and 4); 
identify a user object within the captured image (Fig. 1 and 4); 
classify, using an image classification process, the captured image as either an image of a vehicle dashboard or an image of a consumer appliance(Fig. 2, 3 and 5), wherein the image classification process comprises utilizing a plurality of stored machine learning models (It is well known that Google Lens Powered by artificial intelligence and machine learning, Google Lens tries to identify the object in your image and shows relevant information about it. (see “What Is Google Lens and What Are Its Best Features”)); 
when the captured image is classified as an image of a vehicle dashboard, identify the user object as a particular warning lamp by comparing the captured image to a plurality of stored models of warning lamps (Fig. 1, 2 and 3); and 
when the captured image is classified as an image of a consumer appliance, identify the user object as a particular consumer appliance button by comparing the captured image to a plurality of stored models of consumer appliance buttons(Fig. 4 and 5); 
determine a vehicle or consumer appliance associated with the captured image (Fig. 2, 3 and 5); 
access stored data associated with the determined vehicle or consumer appliance;
determine, using the stored data and the identified user object, information about the identified user object (Fig. 2, 3 and 5); and 
display the determined information about the identified user object (Fig. 2, 3 and 5).  

Google Lens does not teach expressly that access stored data associated with the determined vehicle or consumer appliance, wherein the stored data associated with the determined vehicle or consumer product comprises a user manual for the vehicle or consumer product; 
determine, using the stored data and the identified user object, information from the user manual about the identified user object (Fig. 2, 3 and 5); and 
display the determined information from the user manual about the identified user object.
Kim et al. teach that access stored data associated with the consumer product comprises a user manual for consumer product (para [0037] and [0038]); 
determine, using the stored data and the identified user object, information from the user manual about the identified user object ((para [0037] and [0038], description information corresponding to the product of context specific manual selection); and 
display the determined information from the user manual about the identified user object (para [0041], output the context-specific instruction in the form of an image signal).
    	
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to get information from user manual in the method of Lens.
      	The suggestion/motivation for doing so would have been that to provide accurate information from manufacture (para [0022]) 
Therefore, it would have been obvious to combine Kim with Lens to obtain the invention as specified in claim 1.



With respect to claim 2, Google Lens teaches that the user object is a switch, button, or indicator light (Fig. 1-5).  

With respect to claim 3, Google Lens teaches that the information about the identified user object comprises: an explanation regarding function of the identified user object; or a recommendation for action regarding the identified user object(Fig. 1-5; How to reset a maintenance light, Top 3 reasons why LG Washer Won’t Turn on..).  

With respect to claim 6, Google Lens teaches that the vehicle comprises an automobile, a motorcycle, a truck, a recreational vehicle, a construction vehicle, an airplane, or a helicopter (Fig. 1-3).

            Claim 7 is rejected as same reason as claim 1 above.
            Claim 8 is rejected as same reason as claim 2 above.
            Claim 9 is rejected as same reason as claim 3 above.
            Claim 12 is rejected as same reason as claim 6 above.
With respect to claim 13, Google Lens teaches determining the vehicle or consumer product associated with the captured image comprises: accessing a user-selection of the vehicle or consumer product; or accessing a unique identification of the vehicle or consumer product (Fig. 1-5, It recognize brand and model).  

            Claim 14 is rejected as same reason as claim 1 above.
            Claim 15 is rejected as same reason as claim 2 above.
            Claim 16 is rejected as same reason as claim 3 above.
            Claim 19 is rejected as same reason as claim 6 above.
            Claim 20 is rejected as same reason as claim 13 above.

With respect to claim 21, Google Lens teaches displaying a stock image of the identified user object; and displaying a description of the identified user object (Fig. 2, 3 and 5).  

Claim 22 is rejected under 35 USC 103 as being unpatentable over Lens (Google, released on June 4, 2018) in view of Kim et al.  (WO 2011/105671) and in further view of Xamarin (Microsoft, “Using Object Detection from inside your Xamarin app”, Sept, 6 2018).
Lens and Kim et al. teach all the limitations of claim 1 as applied above from which claim 22 respectively depend.
      	Lens and Kim et al. do not teach expressly that identifying the user object as a particular warning lamp further comprises utilizing single shot multibox detection.
      	Xamarin teaches identifying the user object utilizing single shot multibox detection (Add objects to detect, multiple bounding boxes).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to detect multiple object using multiple bounding box in the method of Lens and Kim et al.
      	The suggestion/motivation for doing so would have been that to quickly identify multiple object.
Therefore, it would have been obvious to combine Xamarin with Lens and Kim et al. to obtain the invention as specified in claim 22.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663